


Exhibit 10.1

 

GENERAL RELEASE AND AGREEMENT

 

I, Harold Alan Zeitz, acknowledge that my employment with Classmates, Inc. (the
“Company”) will terminate on May 16, 2014 (the “Separation Date”) and that I
will not perform any further employee duties or render services in any other
capacity to the Company after such date.

 

Classmates, Inc. is offering me the following separation benefits, less any
applicable tax withholdings, contingent upon the initial effectiveness of the
release set forth herein following my first execution of this document (the
“Release”):

 

(i)              a separation payment of $448,790.21 (the “Severance Payment”),
to be paid in a lump sum on or shortly after the first regular payday for the
Company’s salaried employees within the sixty (60)-day period following the
Separation Date on which my executed Release is effective and enforceable in
accordance with its terms following the expiration of the revocation period
(such date, the “First Payment Date”); and

 

(ii)             the vesting, on the next business day following the expiration
of the revocation period set forth in Section 13 below, of a total of 22,869
restricted stock units under the restricted stock unit awards granted on
February 29, 2012, March 6, 2013 and March 6, 2014 which would have vested on or
before February 15, 2015 (the “Accelerated Shares”).

 

Classmates, Inc. is also offering me the following additional separation
benefit, less any applicable tax withholdings, contingent upon the effectiveness
of my second signature on this Release as described in Section 15 below: An
additional separation payment of $138,333.35, which is an amount equal to a
pro-rated bonus for the 2014 fiscal year, which was determined by multiplying
(A) the target bonus for the 2014 fiscal year by (B) five-twelfths (5/12) (the
“2014 Bonus Payment”), with such amount to be paid on the Second Payment Date
(as defined in Section 15 below).

 

For the purposes of this Release, the Severance Payment and the Accelerated
Shares are collectively referred to as the “Main Separation Benefits”. The Main
Separation Benefits, together with the 2014 Bonus Payment, are referred to
collectively as the “Separation Benefits.”

 

In consideration of the terms of this Release, I hereby agree to the following
release of claims:

 

1.              On behalf of myself, my heirs, executors, administrators,
successors, and assigns, 1 hereby fully and forever release and discharge
(a) United Online, Inc. and each of its past or present parents, subsidiaries
(including Classmates, Inc.), affiliates, insurers, insurance policies and
benefit plans, (b) each of the past and present shareholders, officers,
directors, agents, employees, representatives, administrators, fiduciaries and
attorneys of the foregoing entities and plans, and (c) the predecessors,
successors, transferees and assigns of each of the persons and entities
described in this sentence (collectively, the “Company Released Parties”) from
any and all claims, causes of action, and liabilities arising out of or relating
in any way to my employment with the Company, including, but not limited to, the
offer and termination of my employment as well as the terms and conditions of my
employment and disputes regarding my wages and hours of work.

 

I understand and agree that this Release is a full and complete waiver and
release of all claims, including, but not limited to, claims of wrongful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, wrongful termination, violation of public policy, compensation and/or
remuneration, defamation, personal injury, emotional distress, claims under the
Age Discrimination in

 

--------------------------------------------------------------------------------


 

Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act (except for claims
for vested benefits under a pension or retirement plan), the Family and Medical
Leave Act, the California Labor Code, the California Fair Employment and Housing
Act, the Equal Pay Act of 1963, the Fair Labor Standards Act, Washington Law
Against Discrimination (RCW 49.60), the Washington Prohibited Employment
Practices Law (RCW 49.44), the Washington Minimum Wage Act (RCW 49.46), the
Washington Industrial Welfare Act (RCW 49.12), the Washington Agricultural Labor
Law (RCW 49.30), the Washington Hours of Labor Law (RCW 49.28), Washington’s
statutes related to wages (including RCW 49.48 and RCW 49.52), the Washington
Veterans Employment and Reemployment Act (RCW 73.16), the Washington Military
Family Leave Act (RCW 49.77), the Washington Domestic Violence Leave Law (RCW
49.76), the Washington Little Norris-LaGuardia Act (RCW 49.32), the Washington
Fair Credit Reporting Act (RCW 19.182), the Washington Electronic Privacy Act
(RCW 9.73), and any and all other federal, state, or local constitutional,
statutory, regulatory, or common law causes of action now or hereafter
recognized, and any claims for attorneys’ fees and costs. Nothing in this
Release shall waive any of the following: (i) rights or claims that arise after
the date on which I execute this Release, (ii) claims I may have for
unemployment compensation and workers’ compensation, and, subject to paragraph
6, below, to reimbursement for business expenses, (iii) claims for health
insurance benefits under the Consolidated Omnibus Budget Reconciliation Act
(COBRA), (iv) claims with respect to vested benefits under a pension or
retirement plan governed by the Employee Retirement Income Security Act,
(v) claims for the Separation Benefits, (vi) claims or rights to indemnification
arising under the charter or by-laws of the Company (and/or its affiliates) or
any rights arising from the director and officer insurance policy or policies of
the Company and (vii) any claims that, as a matter of applicable law, are not
waivable or otherwise subject to release.

 

The foregoing notwithstanding, nothing in this Release is intended to prevent,
impede or otherwise interfere with my ability and/or right to: (a) provide
truthful testimony if under subpoena to do so or (b) file a claim with any state
or federal agency or to participate or cooperate in such a matter, provided,
however, that I hereby acknowledge and agree that I cannot recover any monetary
benefits in connection with any such claim.

 

2.              I do not presently believe I have suffered any work-related
injury or illness.

 

3.              I understand and agree that the Company will not provide me with
the Separation Benefits unless I execute and deliver this Release and such
Release becomes enforceable and irrevocable under applicable law. I further
understand that I have received or will receive, regardless of the execution of
this Release, all undisputed wages owed to me, together with any accrued but
unused vacation pay, less deductions, in my final paycheck. I acknowledge and
understand that I am waiving and releasing all claims for wages or other forms
of compensation.

 

4.              I understand that I am releasing potentially unknown claims, and
that I have limited knowledge with respect to some of the claims being released.
I acknowledge that there is a risk that, after signing this Release, I may learn
information that might have affected my decision to enter into this Release. I
acknowledge, for example, that I may learn that I have suffered injuries of
which I am not presently aware. I assume this risk and all other risks of any
mistake in entering into this Release. I agree that this Release is fairly and
knowingly made.

 

I agree that this Release shall be governed by the laws of the state of
Washington that apply to contracts executed and to be performed entirely within
the state of Washington, but nonetheless I

 

2

--------------------------------------------------------------------------------


 

expressly waive any and all rights and benefits conferred upon me by the
provisions of Section 1542 of the California Civil Code and/or any analogous law
of any other state, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

I consciously intend these consequences even as to claims for damages that may
exist as of the date I execute this Release that I do not know exist, and which,
if known, would materially affect my decision to execute this Release,
regardless of whether the lack of knowledge is the result of ignorance,
oversight, error, negligence or any other cause.

 

5.              As part of my existing and continuing obligation to the
Company, I have returned, or within seven (7) days after the Separation Date
will return, to the Company all Company documents, information, and property,
including files, records, computer access codes, and instruction manuals, as
well as any Company assets or equipment that I have in my possession or under my
control (collectively, the “Company Property”). I further agree not to keep any
copies of the Company Property or any other Company documents or information. I
understand that the return of such Company Property within the applicable seven
(7) day period is an additional express condition to my entitlement to the
Separation Benefits. I affirm my obligation to keep all Company Information
confidential and not to disclose it to any third party in the future. I
understand that the term “Company Information” includes, but is not limited to,
the following: (a) confidential information, including information received from
third parties under confidential conditions; and (b) information concerning
customers (including customer lists), as well as other technical, scientific,
marketing, business, product development, or financial information, the use or
disclosure of which might reasonably he determined to be contrary to the
interests of the Company.

 

6.              I agree that, within thirty (30) days after the Separation
Date, I will submit, if applicable, my final documented expense reimbursement
statement reflecting all business expenses I incurred through the Separation
Date for which I seek reimbursement. I acknowledge that my failure to submit
such a statement within this time period may result in my waiver of any right to
be reimbursed by the Company for any such expenses. The Company will reimburse
me for any such expenses for which I submit such timely documentation within
seven (7) business days after such submission.

 

7.              I agree that I will not disparage the Company or its past or
present parents, subsidiaries or affiliates or its or their directors, officers,
management, employees, business, services, products, culture or competition, and
will not encourage any third parties to do so. Without limiting the generality
of the foregoing, I agree that I will not post disparaging comments in Internet
websites or chat rooms or via instant messaging; provided, however, that I
understand that nothing in this Release is intended to prevent, impede or
otherwise interfere with my ability and/or right to: (a) provide truthful
testimony if under subpoena to do so or (b) file a claim with any state or
federal agency or to participate or cooperate in such a matter, provided,
however, that I hereby acknowledge and agree that I cannot recover any monetary
benefits in connection with any such claim.

 

8.              I represent and warrant that I am the sole owner of all claims
relating to my employment with the Company, and that I have not assigned or
transferred any claims relating to my employment to any other person or entity.

 

3

--------------------------------------------------------------------------------


 

9.              I understand and agree that this Release shall not be construed
at any time as an admission of liability or wrongdoing by either myself or the
Company.

 

10.       If any one or more of the provisions contained in this Release is, for
any reason, held to be unenforceable, that holding will not affect any other
provision of this Release, and this Release shall then be construed as if the
unenforceable provisions had never been contained in the Release.

 

11.       I acknowledge that I have obtained sufficient information to
intelligently exercise my own judgment regarding the terms of this Release
before executing this Release. I understand that I may discuss this Release with
an attorney of my choosing before signing this Release.

 

12.       I acknowledge that this Release was delivered to me in final form on
May 14, 2014 (the “Release Delivery Date”) and that I have been given a minimum
of twenty-one (21) days from the Release Delivery Date in which to review and
consider it. I understand and acknowledge that the Company has advised me to
obtain advice concerning this Release from an attorney of my choice before
signing this Release. I further represent that I have had sufficient time to
review and consider the terms of this Release. I represent that if I execute
this Release before the twenty-one (21) day review/consideration period has
elapsed, I do so voluntarily, and that I voluntarily waive any remaining
review/consideration period.

 

13.       I understand that after executing this Release, I have the right to
revoke it in writing within seven (7) days after I sign it. I understand that
any revocation of this Release must be made in writing and delivered to the
Company at 21301 Burbank Boulevard, Woodland Hills, California 91367, Attention:
Francis Lobo, within the seven (7) day revocation period. I understand that I
will not become entitled to the Main Separation Benefits unless and until
(a) all the Company Property has been returned within the seven (7) day period
measured from the Separation Date in accordance with Section 5 above, (b) I have
complied with my obligations under my employment agreement with Classmates, Inc.
dated effective as of January 14, 2011, as amended as of January 25, 2013 and
July 29, 2013, (c) this Release has been executed by me and delivered to the
Company prior to the expiration of the twenty-one (21) day review/consideration
period measured from the Release Delivery Date, and (d) the seven (7) day
revocation period has passed without my revoking the Release in writing. I
understand that this Release may not be revoked after the seven (7) day
revocation period has passed. Provided and only if the foregoing conditions set
forth in this Section 13 have been satisfied in accordance with the applicable
time periods, I understand that I will be entitled to receive the Main
Separation Benefits at the times set forth in this Release. In no event will I
have any control over the payment dates of the Main Separation Benefits, and
notwithstanding anything to the contrary in this Release, to the extent any
portion of the Main Separation Benefits is deemed to constitute deferred
compensation under Section 409A, I understand that the Company may delay the
payment of such Main Separation Benefits to the extent necessary in order to
avoid a prohibited distribution under Section 409A.

 

14.       I acknowledge that this Release shall be governed by and construed
according to the laws of the State of Washington, without regard to its
conflicts of law principles. I also consent to the venue and jurisdiction of the
state and federal courts located in Seattle, Washington in the event that the
Company takes legal action to enforce any of the terms of this Release.

 

15.       I understand that, in order to receive the 2014 Bonus Payment (as
described above), I must sign this Release a second time after my employment
with the Company has ended, and within twenty-one (21) days after my employment
with the Company ends. I acknowledge that the 2014 Bonus Payment is an
additional amount that I do not have a legal right to receive unless I sign this
Release a

 

4

--------------------------------------------------------------------------------


 

second time after my employment with the Company has ended. By signing this
Release a second time, I will he reaffirming my agreement to all terms in this
Release (including the release of claims in Section 1 of this Release) effective
as of the time I sign that second time. I understand that after I sign this
Release a second time (if I do), that I will have the right to revoke that
second signature in writing within seven (7) days after I sign. I understand
that any revocation of my second signature must be made in writing and delivered
to the Company at 21301 Burbank Boulevard, Woodland Hills, California 91367,
Attention: Francis Lobo, within the seven (7) day revocation period. I
understand that I will not become entitled to the 2014 Bonus Payment unless and
until (a) all the Company Property has been returned within the seven (7) day
period measured from the Separation Date in accordance with Section 5 above,
(b) I have complied with my obligations under my employment agreement with
Classmates, Inc. dated effective as of January 14, 2011, as amended as of
January 25, 2013 and July 29, 2013, (c) this Release has been fully executed by
me a second time, after my termination of employment, and delivered to the
Company prior to the expiration of the twenty-one (21) day review/consideration
period measured from the Separation Date, and (d) the seven (7) day revocation
period has passed without my revoking my second signature in writing. I
understand that my second signature may not be revoked after the seven (7) day
revocation period has passed. Provided and only if the foregoing conditions set
forth in this Section 15 have been satisfied in accordance with the applicable
time periods, I understand that I will be entitled to receive the 2014 Bonus
Payment on or shortly after the first regular payday for the Company’s salaried
employees within the sixty (60)-day period following the Separation Date on
which my second signature on this Release is effective and enforceable in
accordance with its terms following the expiration of the revocation period
(such date, the “Second Payment Date”). In no event will I have any control over
the payment date of the 2014 Bonus Payment, and notwithstanding anything to the
contrary in this Release, to the extent any portion of the 2014 Bonus Payment is
deemed to constitute deferred compensation under Section 409A, I understand that
the Company may delay the payment of such to the extent necessary in order to
avoid a prohibited distribution under Section 409A.

 

5

--------------------------------------------------------------------------------


 

EMPLOYEE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THIS RELEASE, I STATE THE FOLLOWING: I HAVE READ IT; I
UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I HAVE OBTAINED
SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT; I HAVE BEEN
ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

 

 

Date delivered to employee: May 14, 2014.

 

 

 

 

 

Executed this 14th day of May, 2014.

 

 

 

HAROLD ALAN ZEITZ

 

 

 

/s/ Harold Alan Zeitz

 

Employee’s signature

 

6

--------------------------------------------------------------------------------


 

EMPLOYEE’S RE-ACCEPTANCE OF RELEASE (SECOND SIGNATURE)

 

NOTE: THIS SECOND SIGNATURE MAY NOT BE GIVEN UNTIL AFTER THE SEPARATION DATE.

 

BEFORE SIGNING MY NAME TO THIS RELEASE A SECOND TIME, I STATE THE FOLLOWING: I
HAVE READ THE RELEASE; I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS; I HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN
JUDGMENT; I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE
SIGNING IT; I HAVE SIGNED IT A SECOND TIME KNOWINGLY AND VOLUNTARILY; I HAVE
SIGNED THIS SECOND TIME AFTER MY EMPLOYMENT HAS ENDED; AND I HAVE SIGNED THIS
SECOND TIME IN ORDER TO RECEIVE THE 2014 BONUS PAYMENT AS SPECIFIED IN SECTIONS
1 AND 15 OF THE RELEASE.

 

 

 

Executed this                   day of             , 2014.

 

 

 

HAROLD ALAN ZEITZ

 

 

 

 

 

Employee’s signature

 

7

--------------------------------------------------------------------------------
